


Exhibit 10.21

AMENDMENT TO THE

PALL CORPORATION 2005 STOCK COMPENSATION PLAN

     WHEREAS, Pall Corporation (the “Corporation”) sponsors and maintains the
Pall Corporation 2005 Stock Compensation Plan, as amended (the “Plan”); and

     WHEREAS, the Board of Directors of the Company (the “Board”) desires to
amend the Plan’s definition of “Change in Control” to be consistent with such
definition under the Pall Corporation 2012 Stock Compensation Plan; and

     WHEREAS, Section 16 of the Plan reserves to the Board the right to amend
the Plan at any time;

     NOW, THEREFORE, the Plan is hereby amended, effective as of August 1, 2011,
as follows:

     1. The definition of “Change in Control” under Section 2 of the Plan is
hereby amended in its entirety, to read as follows:

     ““Change in Control” shall mean the occurrence of any of the following:

     (a) any “Person”, within the meaning of Section 13(d) or 14(d) under the
Securities Exchange Act of 1934 (the “Exchange Act”), including any group
(within the meaning of Section 13(d)(3) under the Exchange Act), becomes the
“Beneficial Owner”, as such term is defined in Rule 13d-3 promulgated under the
Exchange Act, of 30% or more of the combined voting power of the Corporation’s
outstanding shares, other than beneficial ownership by (i) the Corporation or
any subsidiary of the Corporation, (ii) any employee benefit plan of the
Corporation or any subsidiary of the Company or (iii) any entity of the
Corporation for or pursuant to the terms of any such plan. Notwithstanding the
foregoing, a Change in Control shall not occur as the result of an acquisition
of outstanding shares of the Corporation by the Corporation which, by reducing
the number of shares outstanding, increases the proportionate number of shares
beneficially owned by a Person to 30% or more of the shares of the Corporation
then outstanding; provided, however, that if a Person becomes the Beneficial
Owner of 30% or more of the shares of the Corporation then outstanding by reason
of share purchases by the Corporation and shall, after such share purchases by
the Corporation, become the Beneficial Owner of any additional shares of the
Corporation, then a Change in Control shall be deemed to have occurred;

--------------------------------------------------------------------------------




     (b) the Corporation shall consummate a merger or consolidation with another
entity, or engage in a reorganization with or a statutory share exchange or an
exchange offer for the Corporation’s outstanding voting stock of any class with
another entity or acquire another entity by means of a statutory share exchange
or an exchange offer, or engage in a similar transaction; provided that no
Change in Control shall have occurred by reason of this paragraph unless either:

     i. the stockholders of the Corporation immediately prior to the
consummation of the transaction would not, immediately after such consummation,
as a result of their beneficial ownership of voting stock of the Corporation
immediately prior to such consummation (I) be the Beneficial Owners, directly or
indirectly, of securities of the resulting or acquiring entity entitled to elect
a majority of the members of the Board of Directors or other governing body of
the resulting or acquiring entity and (II) be Beneficial Owners of the resulting
or acquiring entity in substantially the same proportion as their beneficial
ownership of the voting stock of the Corporation immediately prior to such
transaction; or

     ii. those persons who were directors of the Corporation immediately prior
to the consummation of the proposed transaction would not, immediately after
such consummation, constitute a majority of the directors of the resulting
entity.

     (c) the sale or disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Corporation to any Person (as
defined in paragraph (a) above) other than any of the Affiliated Companies; or

     (d) the number of duly elected and qualified directors of the Corporation
who were not either elected by the Corporation’s Board of Directors or nominated
by the Board of Directors or its Nominating/Governance Committee for election by
the shareholders shall constitute a majority of the total number of directors of
the Corporation as fixed by its by-laws;

     provided, however, that in each instance no Change in Control shall be
deemed to have occurred, and no rights arising upon a Change in Control as
provided in Section 13 hereof shall exist (other than the rights provided for in
Section 13(b) hereof), to the extent that the Board of Directors so determines
by resolution adopted and not rescinded prior to the Change in Control;
provided, further, however, that the Board shall not have the authority to make
such determination to the extent that doing so would cause an Award to be
subject to an additional tax under Section 409A of the Code.”

2

--------------------------------------------------------------------------------




     2. Section 17 of the Plan is hereby amended by adding subparagraphs (d)
and (e) thereto, to read as follows:

     “(d) Paperless Documentation. Notwithstanding anything contained herein to
the contrary, any agreement, document, notice or other instrument necessary or
appropriate to carry out the purposes of the Plan, including any agreement,
document, notice or other instrument expressly stated by the Plan to be in
writing, may, to the extent permitted by the Committee, be provided, transmitted
or delivered in electronic format, including via facsimile or by use of the
internet. Any such agreement, document, notice or other instrument provided or
delivered in such manner shall have the same legal effect as if provided in
writing.

     (e) Stock Certificates; Book Entry Procedures.

     (i) Notwithstanding anything herein to the contrary, the Corporation shall
not be required to issue or deliver any certificates evidencing Shares to be
issued under the Plan, unless and until the Committee has determined, with
advice of counsel, that the issuance and delivery of such certificates is in
compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any exchange on which the Shares are
listed or traded. All Share certificates delivered pursuant to the Plan are
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal, state, or foreign
jurisdiction, securities or other laws, rules and regulations and the rules of
any national securities exchange or automated quotation system on which the
Stock is listed, quoted, or traded. The Committee may place legends on any Share
certificate to reference restrictions applicable to such Share. In addition to
the terms and conditions provided herein, the Committee may require that a
Participant make such reasonable covenants, agreements, and representations as
the Committee, in its discretion, deems advisable in order to comply with any
such laws, regulations, or requirements. The Committee shall have the right to
require any Participant or Beneficiary to comply with any timing or other
restrictions with respect to the settlement of any Award, including a
window-period limitation, as may be imposed in the discretion of the Committee.

     (ii) Notwithstanding any other provision of the Plan, unless otherwise
determined by the Committee or required by any applicable law, rule or
regulation, the Corporation shall not deliver to any Participant or Beneficiary
certificates evidencing Shares issued under the Plan and instead such Shares
shall be recorded in the books of the Corporation (or, as applicable, its
transfer agent or stock plan administrator).”

3

--------------------------------------------------------------------------------




     Except as amended herein, the Plan shall continue in full force and effect.

     IN WITNESS WHEREOF, the undersigned being a duly authorized officer of the
Corporation has executed this Amendment to the Pall Corporation 2005 Stock
Compensation Plan as evidence of its adoption by the Company.

PALL CORPORATION   By:        /s/ Lawrence Kingsley     Title: Chief Executive
Officer   Date: August 22, 2012


Witness:   /s/ Cherita Thomas                                                 


4

--------------------------------------------------------------------------------